FOR BIO-RAD LABORATORIES, INC. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or □ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7928 BIO-RAD LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 94-1381833 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Alfred Nobel Drive, Hercules, California (Address of principal executive offices) (Zip Code) (510) 724-7000 Registrant's telephone number, including area code No Change Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232,405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer. See definitions of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ X ] Accelerated filer [ ] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. Title of Class Shares Outstanding at April 30, 2009 Class A Common Stock, Par Value $0.0001 per share Class B Common Stock, Par Value $0.0001 per share BIO-RAD LABORATORIES, INC. FORM 10-Q MARCH 31, 2009 TABLE OF CONTENTS PART 1  FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 2 CONDENSED CONSOLIDATED BALANCE SHEETS 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II  OTHER INFORMATION 24 ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 32 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 32 ITEM 5. OTHER INFORMATION 33 ITEM 6. EXHIBITS 33 SIGNATURES 33 1 PART 1  FINANCIAL INFORMATION Item 1. Financial Statements BIO-RAD LABORATORIES, INC. Condensed Consolidated Statements of Income (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Net sales $ 400,933 $ 422,197 Cost of goods sold Gross profit Selling, general and administrative expense Product research and development expense Income from operations Interest expense Foreign exchange (gains) losses, net Other (income) expense, net Income before taxes Provision for income taxes Net income including noncontrolling interests Less: Net income attributable to noncontrolling interests Net income attributable to Bio-Rad $ 30,265 $ 26,495 Basic earnings per share: Net income attributable to Bio-Rad $ 1.11 $ 0.98 Weighted average common shares Diluted earnings per share: Net income attributable to Bio-Rad $ 1.10 $ 0.96 Weighted average common shares The accompanying notes are an integral part of these condensed consolidated financial statements. 2 BIO-RAD LABORATORIES, INC. Condensed Consolidated Balance Sheets (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS: Cash and cash equivalents $ 192,870 $ 204,524 Short-term investments Accounts receivable, net Inventories, net Prepaid expenses, taxes and other current assets Total current assets Net property, plant and equipment Goodwill Purchased intangibles, net Other assets Total assets $ 1,955,308 $ 2,037,264 LIABILITIES AND STOCKHOLDERS EQUITY: Accounts payable $ 95,952 $ 117,982 Accrued payroll and employee benefits Notes payable and current maturities of long-term debt Sales, income and other taxes payable Accrued royalties Other current liabilities Total current liabilities Long-term debt, net of current maturities Deferred tax liabilities Other long-term liabilities Total liabilities STOCKHOLDERS EQUITY: Bio-Rad stockholders equity: Preferred stock, $0.0001 par value, 7,500,000 shares authorized; none outstanding Class A common stock, $0.0001 par value, 80,000,000 shares authorized; outstanding  22,222,472 at March 31, 2009 and 22,182,451 at December 31, 2008 2 2 Class B common stock, $0.0001 par value, 20,000,000 shares authorized; outstanding  5,134,698 at March 31, 2009 and 5,137,357 at December 31, 2008 1 1 Additional paid-in capital Retained earnings Accumulated other comprehensive income: Currency translation and other Total Bio-Rad stockholders equity Noncontrolling interests Total stockholders equity Total liabilities and stockholders equity $ 1,955,308 $ 2,037,264 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 BIO-RAD LABORATORIES, INC. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Cash received from customers $ 395,356 $ 436,521 Cash paid to suppliers and employees Interest paid Income tax payments Miscellaneous receipts Excess tax benefits from share-based compensation Net cash provided by (used in) operating activities Cash flows from investing activities: Capital expenditures, net Payments for acquisitions and long-term investments Payments on purchase of intangible assets Purchases of marketable securities and investments Sales of marketable securities and investments Foreign currency economic hedges, net Net cash used in investing activities Cash flows from financing activities: Net payments under line-of-credit arrangements Payments on long-term debt Proceeds from issuance of common stock Excess tax benefits from share-based compensation 27 Net cash provided by (used in) financing activities Effect of exchange rate changes on cash Net decrease in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 192,870 $ 129,480 Reconciliation of net income including noncontrolling interests to net cash provided by (used in) operating activities: Net income including noncontrolling interests $ 32,043 $ 28,559 Adjustments to reconcile net income including noncontrolling interests to net cash provided by (used in) operating activities excluding the effects of acquisitions: Depreciation and amortization Share-based compensation Excess tax benefits from share-based compensation Decrease in accounts receivable Increase in inventories (Increase) decrease in other current assets Decrease in accounts payable and other current liabilities Increase in income taxes payable Other Net cash provided by (used in) operating activities $ 6,371 $ (2,177) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 BIO-RAD LABORATORIES, INC Notes to Condensed Consolidated Financial Statements (Unaudited) 1. BASIS OF PRESENTATION In this report, Bio-Rad, we, us, and our refer to Bio-Rad Laboratories, Inc. and its subsidiaries. The accompanying unaudited condensed consolidated financial statements of Bio-Rad have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) and reflect all adjustments which are, in the opinion of management, necessary to fairly state the results of the interim periods presented. All such adjustments are of a normal recurring nature. Results for the interim period are not necessarily indicative of the results for the entire year. The preparation of the financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingencies at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting period. Estimates have been prepared on the basis of the best available information. Actual results could differ materially from those estimates. The condensed consolidated financial statements should be read in conjunction with the notes to the consolidated financial statements contained in our Annual Report on Form 10-K for the year ended December 31, 2008. Significant Accounting Policies We have expanded our disclosure regarding our significant accounting policies relating to Goodwill and Long-Lived Assets. Please refer to our Annual Report on Form 10-K for the year ended December 31, 2008 for a full discussion of our significant accounting policies. Goodwill Goodwill represents the excess of the cost over the fair value of net tangible and identifiable intangible assets of acquired businesses. Goodwill is assessed for impairment by applying fair-value based tests annually or whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. We perform impairment tests of goodwill at our reporting unit level, which is one level below our reporting segments. Our reporting units are identified as components for which discrete financial information is available and is regularly reviewed by management. Goodwill amounts are assigned to the reporting units based upon the amounts allocated at the time of their respective acquisition. The goodwill impairment test consists of a two-step process. The first step of the goodwill impairment test, used to identify potential impairment, compares the fair value of a reporting unit to its carrying value, including goodwill. We use discounted cash flow models to determine the fair value of a reporting unit. If the fair value of the reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired, and the second step of the impairment test is not required. The second step, if required, compares the implied fair value of the reporting unit goodwill with the carrying amount of that goodwill. The fair value of a reporting unit is allocated to all of the assets and liabilities of that unit (including any unrecognized intangible assets) as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the price paid to acquire the reporting unit. If the carrying amount of the reporting units goodwill exceeds its implied fair value, an impairment charge is recognized in an amount equal to that excess. Long-Lived Assets For purposes of recognition and measurement of an impairment loss, a long-lived asset or assets are grouped with other assets and liabilities at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities. We assess the impairment of long-lived assets (including identifiable intangible assets) whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors that we consider important that could trigger an 5 impairment review include: · significant under-performance relative to expected, historical or projected future operating results; · significant changes in the manner of use of the long-lived assets, intangible assets or the strategy for our overall business; · a current expectation that, more likely than not, a long-lived asset will be sold or otherwise disposed of before the end of its previously estimated useful life; and · significant negative industry, legal, regulatory or economic trends. When management determines that the carrying value of long-lived assets may not be recoverable based upon the existence of one or more of the above indicators of impairment, we test for any impairment based on a projected undiscounted cash flow method. Projected future operating results and cash flows of the asset or asset group are used to establish the fair value used in evaluating the carrying value of long-lived and intangible assets. We estimate the future cash flows of the long-lived assets using current and long-term financial forecasts. The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset. If this is the case, an impairment loss would be recognized. The impairment loss recognized is the amount by which the carrying amount exceeds the fair value. Recent Accounting Pronouncements In April2009, the Financial Accounting Standards Board (FASB) issued the following FASB Staff Positions (FSPs) intended to provide additional application guidance and enhance disclosures regarding fair value measurements and impairments of securities. These FSPs become effective for our interim period ending June 30, 2009. FSP FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly , provides additional guidance for estimating fair value in accordance with Statement of Financial Accounting Standards (SFAS) No.157 when the volume and level of activity for the asset or liability have significantly decreased. This FSP also provides guidance on identifying circumstances that indicate a transaction is not orderly. We are currently evaluating the effect that this FSP will have on our consolidated financial statements. FSP FAS 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments, amends SFAS 107, Disclosures about Fair Value of Financial Instruments , to require disclosures about fair value of financial instruments in interim reporting periods of publicly traded companies that were previously only required to be disclosed in annual financial statements. This FSP also amends APB Opinion 28, Interim Financial Reporting , to require those disclosures in summarized financial information at interim reporting periods. As FSP FAS 107-1 and APB 28-1 amends only the disclosure requirements about fair value of financial instruments in interim periods, the adoption of this FSP will not affect our financial condition, results of operations or cash flows. FSP FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments , amends current other-than-temporary impairment guidance in GAAP for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities in the financial statements. This FSP does not amend existing recognition and measurement guidance related to other-than-temporary impairments of equity securities. We do not believe the adoption of FSP FAS 115-2 and FAS 124-2 will have a material impact on our consolidated financial statements. 6 On January 1, 2009 we adopted SFAS 160, Noncontrolling Interests in Consolidated Financial Statements. SFAS 160 establishes new accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a noncontrolling interest in a subsidiary (minority interest) is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements and separate from the parent companys equity. This statement also requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the noncontrolling interest. These disclosure requirements have been applied retrospectively to all periods presented. There were no changes to the ownership percentages of the noncontrolling interests in the first quarter of 2009. The adoption of this standard did not have a material impact on our condensed consolidated financial statements; however, the adoption impacted certain captions previously used on the consolidated income statement, largely identifying net income including noncontrolling interests and net income attributable to Bio-Rad. Certain captions on the consolidated balance sheet and statement of cash flows have also changed. In June 2008, the FASB issued FSP No. Emerging Issues Task Force (EITF) 03-6-1, Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities . FSP No. EITF 03-6-1 concluded that unvested share-based payment awards that contain nonforfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of earnings per share (EPS) pursuant to the two-class method. This FSP became effective for us on January 1, 2009, at which time we adopted the FSP. This FSP did not have a material impact on our EPS data in the first quarter of 2009 or on EPS for any prior periods. See Note 9. As amended in February 2008 by FSP No. FAS 157-2, Effective Date of FASB Statement No. 157, SFAS 157, Fair Value Measurements , defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. FSP FAS 157-2 defers the effective date of SFAS 157 for all nonfinancial assets and liabilities, except those items recognized or disclosed at fair value on an annual or more frequently recurring basis. This FSP became effective for us beginning January 1, 2009. The adoption of this FSP did not have a material impact on our consolidated financial statements. 2. AVAILABLE-FOR-SALE INVESTMENTS Available-for-sale investments consist of the following (in millions): March 31, December 31, Current: Corporate obligations $ 8.5 $ 7.0 Municipal obligations Asset backed securities (including mortgage-backed) U.S. Agencies Marketable equity securities Long-term: Marketable equity securities Asset backed securities (including mortgage-backed) Total $ 52.8 $ 59.3 7 In the first quarter of 2009 and 2008 we recognized $2.5 million and $0.8 million, respectively of other-than-temporary impairment losses on available-for-sale investments. In light of continuing declines in their market price, we no longer believe that these investments will recover in the foreseeable future. At March 31, 2009 and December 31, 2008, we had total accumulated unrealized losses of $16.4 million and $13.2 million, respectively and no accumulated unrealized gains. The fair value of our available-for-sale investments has declined due to a number of factors, including changes in interest rates, changes in economic conditions and changes in market outlook for various industries, among others. Because Bio-Rad has the ability to hold these investments until a recovery of fair value, or for a reasonable period of time sufficient for a forecasted recovery of fair value, which may be maturity, we do not consider these investments to be other-than-temporarily impaired at March 31, 2009. We determine the fair value of an asset or liability based on the assumptions that market participants would use in pricing the asset or liability, not assumptions made by the reporting entity. The identification of market participant assumptions provides a basis for determining what inputs are to be used for pricing each asset or liability. SFAS 157 establishes a fair value hierarchy which gives precedence to fair value measurements calculated using observable inputs to those using unobservable inputs. This hierarchy prioritizes the inputs into three broad levels as follows:  Level 1 Quoted prices in active markets for identical securities  Level 2 Other significant observable inputs (including quoted prices in active markets for similar securities)  Level 3 Significant unobservable inputs (including our assumptions in determining the fair value of investments) Financial assets carried at fair value as of March 31, 2009 are classified in the hierarchy as follows (in millions): Level 1 Level 2 Total Short-term investments Corporate obligations $ 7.5 $ 1.0 $ 8.5 Municipal obligations Asset backed securities U.S. Agencies Marketable equity securities Long-term investments Marketable equity securities Asset backed securities Total $ 30.6 $ 22.2 $ 52.8 8 3. INVENTORIES The principal components of inventories, net are as follows (in millions): March 31, December 31, Raw materials $ 70.0 $ 69.5 Work in process Finished goods $ 369.0 $ 375.6 4. PROPERTY, PLANT AND EQUIPMENT The principal components of property, plant and equipment are as follows (in millions): March 31, December 31, Land and improvements $ 16.2 $ 16.6 Buildings and leasehold improvements Equipment Accumulated depreciation Net property, plant and equipment $ 294.6 $ 300.7 Net capital expenditures include proceeds from the sale of property, plant and equipment of $0.3million and $0.1 million for the three months ended March 31,2009 and 2008, respectively. 5. ACQUISITIONS In December 2008, we acquired 100% of the shares of DiaMed Fennica Oy (Fennica) and 100% of the shares of DiaMed (G.B.) Limited. These companies were independent distributors of DiaMed products and will be included in our Clinical Diagnostics segment. The total cash purchase price of these acquisitions was approximately $17.0 million. We are in the process of finalizing the allocation of the purchase price to the individual assets acquired and liabilities assumed. The preliminary allocation of the purchase price included in the current period balance sheet is based on the best estimates of management. The completion of the purchase price allocation is pending the finalization of certain analyses of inventory, taxes and liabilities. The final allocation may result in adjustments to the carrying value of the recorded assets and liabilities, revisions of the useful lives of intangible assets and the determination of any residual amount that will be allocated to goodwill. The related depreciation and amortization from the acquired assets is also subject to revision based on the final allocation. 9 6. GOODWILL AND OTHER PURCHASED INTANGIBLE ASSETS Changes to goodwill by segment were as follows (in millions): Life Science Clinical Diagnostics Total December 31, 2008 $ 43.5 $ 278.3 $ 321.8 Currency fluctuations March 31, 2009 $ 43.5 $ 264.4 $ 307.9 Other than goodwill, we have no intangible assets with indefinite lives. Information regarding our identifiable purchased intangible assets is as follows (in millions): March 31, 2009 Average Remaining Carrying Accumulated Life (years) Amount Amortization Net Customer relationships/lists 2-15 $ 79.3 $ 70.4 Know how 1-8 Developed product technology 1-13 Licenses 3-11 Tradenames 4-13 Covenants not to compete 3-10 Patents 2 Other 3 $ 271.4 $ 211.2 December 31, 2008 Average Remaining Carrying Accumulated Life (years) Amount Amortization Net Customer relationships/lists 2-15 $ 75.8 Know how 1-8 Developed product technology 1-13 Licenses 3-11 Tradenames 4-13 Covenants not to compete 3-10 Patents 2 Other 3 $ 228.6 Recorded purchased intangible asset amortization expense for the three months ended March 31, 2009 and 2008 was $7.2 million and $7.5 million, respectively. Estimated purchased intangible asset amortization expense (based on existing intangible assets) for the years ended December 31, 2010, 2011, 2012, 2013 and 2014 is $29.4 million, $28.4 million, $26.1 million, $23.6 million and $20.6million, respectively. 10 7. PRODUCT WARRANTY LIABILITY Bio-Rad warrants certain equipment against defects in design, materials and workmanship, generally for one year. Upon shipment of that equipment, we establish, as part of cost of goods sold, a provision for the expected cost of such warranty. Components of the product warranty liability included in other current liabilities and other long-term liabilities are as follows (in millions): December 31, 2008 $ 15.8 Provision for warranty Actual warranty costs March 31, 2009 $ 15.3 8. LONG-TERM DEBT The principal components of long-term debt are as follows (in millions): March 31, December 31, 7.5% Senior Subordinated Notes $ 225.0 $ 225.0 6.125% Senior Subordinated Notes Other debt Capitalized leases Less current maturities Long-term debt $ 444.2 $ 446.0 In September 2007, Bio-Rad entered into Amendment No. 2 to the Amended and Restated Credit Agreement (the Credit Agreement). Amendment No. 2 amends certain provisions of the Credit Agreement including increasing the amount of borrowings permissible under the Credit Agreement to $200 million from $150 million, which may be increased up to an additional $50 million under certain conditions, and amending certain covenants to permit the acquisition by Bio-Rad of DiaMed including, but not limited to, the incurrence of certain indebtedness and liens in connection with such acquisition. Borrowings under the Credit Agreement are on a revolving basis and can be used to make acquisitions, for working capital and other general corporate purposes. Borrowings under the credit agreement are payable on June 21, 2010. We had no outstanding balance as of March 31, 2009. In December 2004, Bio-Rad sold $200.0 million principal amount of Senior Subordinated Notes due 2014 (6.125% Notes). The notes pay a fixed rate of interest of 6.125% per year. We have the option to redeem any or all of the 6.125% Notes at various declining redemption prices or at 100% of the principal amount plus the applicable premium (as defined by the indenture) along with accrued and unpaid interest and certain other charges depending on the date redeemed. Bio-Rads obligations under the 6.125% Notes are not secured, rank equal to other senior subordinated notes and rank junior to all Bio-Rads existing and future senior debt. 11 In August 2003, Bio-Rad sold $225.0 million principal amount of Senior Subordinated Notes due 2013 (7.5% Notes). The notes pay a fixed rate of interest of 7.5% per year. We have the option to redeem any or all of the 7.5% Notes at various declining redemption prices or at 100% of the principal amount plus the applicable premium (as defined by the indenture) along with accrued and unpaid interest and certain other charges depending on the date redeemed. Bio-Rads obligations under the 7.5% Notes are not secured, rank equal to other senior subordinated notes and rank junior to all Bio-Rads existing and future senior debt. The Credit Agreement is secured by substantially all of our personal property assets, the assets of our domestic subsidiaries and 65% of the capital stock of certain foreign subsidiaries. It is guaranteed by all of our existing and future material domestic subsidiaries. The Credit Agreement, the 6.125% Notes, and the 7.5% Notes require Bio-Rad to comply with certain financial ratios and covenants, among other things. The covenants include a leverage ratio test, an interest coverage test and a consolidated net worth test. There are also restrictions on our ability to declare or pay dividends, incur debt, guarantee debt, enter into transactions with affiliates, merge or consolidate, sell assets, make investments, create liens and prepay subordinated debt. We were in compliance with all covenants as of March 31, 2009. 9. EARNINGS PER SHARE Effective January 1, 2009, we adopted FSP No. EITF 03-6-1 which concluded that unvested share-based payment awards that contain nonforfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and shall be included in the computation of EPS pursuant to the two-class method. As our unvested restricted shares qualify as participating securities, we have included these shares in the computation of EPS for the three months ended March 31, 2009 and 2008, respectively. The adoption of this FSP did not have a material impact on our EPS for these periods. Basic earnings per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding for that period. Diluted earnings per share takes into account the effect of dilutive instruments, such as stock options and restricted stock, and uses the average share price for the period in determining the number of common stock equivalents that are to be added to the weighted average number of shares outstanding. Common stock equivalents are excluded from the diluted earnings per share calculation if the effect would be anti-dilutive. The weighted average number of common shares outstanding used to calculate basic and diluted earnings per share and the anti-dilutive shares are as follows (in thousands): Three Months Ended March 31, Weighted average shares outstanding Effect of potentially dilutive securities: Stock options and restricted stock awards Diluted weighted average common shares Anti-dilutive shares 59 12 SHARE-BASED COMPENSATION Included in our share-based compensation expense is the cost related to stock option, restricted stock and restricted stock unit grants that vest after January 1, 2006, as well as the cost related to our employee stock purchase plan stock purchases. For the three months ended March 31, 2009 and 2008, we recognized pre-tax share-based compensation expense of $2.0 million and $1.6 million, respectively. We did not capitalize any share-based compensation expense. In accordance with SFAS 123(R), we recognize share-based compensation net of estimated forfeitures. Stock Options No stock options were granted during the first quarter of 2009 or 2008. The following table summarizes our stock option activity during the first three months of 2009: Weighted Aggregate Weighted Average Intrinsic Value Average Remaining as of Exercise Contractual March 31, 2009 Shares Price Term (in millions) Outstanding, January 1, 2009 $ 48.84 Granted Exercised $ 19.91 Forfeited/Expired $ 59.26 Outstanding, March 31, 2009 $ 48.97 $ 22.8 Vested and expected to vest March 31,2009 $ 48.59 $ 22.8 Exercisable, March 31, 2009 $ 42.14 $ 21.8 Cash received from stock options exercised during the three months ended March 31, 2009 and 2008 was $0.2 million and $2.1 million, respectively. The actual tax benefit realized for the tax deductions from stock options exercised was nominal for the current period and $2.2 million for the three months ended March31, 2008. As of March 31, 2009, there was approximately $6.6 million of total unrecognized compensation cost related to stock options granted under our stock option plans. That cost is expected to be recognized over a weighted average period of approximately two years. 13 Restricted Stock The following table summarizes our restricted stock activity during the three months ended March 31, 2009: Restricted Weighted Average Stock Grant-Date Shares Fair Value Nonvested shares, January 1, 2009 $ 82.64 Granted Vested Cancelled/Forfeited $ 82.67 Nonvested shares, March 31, 2009 $ 82.64 As of March 31, 2009, there was approximately $7.9 million of total unrecognized compensation cost related to restricted stock granted under the 2007 Plan. The cost is expected to be recognized over a weighted average period of approximately four years. Restricted Stock Units The following table summarizes our restricted stock unit activity during the three months ended March31, 2009: Weighted Weighted Aggregate Average Average Intrinsic Value Grant- Remaining as of Date Contractual March 31, 2009 Units Fair Value Term (in millions) Outstanding, January 1, 2009 $ 83.08 Granted Exercised Forfeited/Expired $ 81.66 Outstanding, March 31, 2009 $ 83.10 $ 4.0 Expected to vest, March 31, 2009 $ 3.6 As of March 31, 2009, there was approximately $3.2 million of total unrecognized compensation cost related to restricted stock units granted under the 2007 Plan. That cost is expected to be recognized over a weighted average period of approximately four years. 14 Employee Stock Purchase Plan We sold 30,723 shares for $1.7 million and 20,993 shares for $1.6 million under our employee stock purchase plan for the three months ended March 31, 2009 and 2008, respectively. At March 31, 2009, there were 306,906 authorized shares remaining in the employee stock purchase plan. FOREIGN EXCHANGE GAINS AND LOSSES Exchange gains and losses consist of foreign currency transaction gains and losses on intercompany net receivables and payables and the change in value of our forward foreign exchange contracts used to manage our foreign exchange risk. OTHER INCOME AND EXPENSE Other (income) expense, net includes the following components (in millions): Three Months Ended March 31, Interest and investment income $ (0.9) $ (1.8) Net realized losses on investments Other-than-temporary impairment on investments Miscellaneous other (income) expense items Other (income) expense, net $ 1.2 $ (0.2) COMPREHENSIVE INCOME The components of Bio-Rads total comprehensive income (loss) are as follows (in millions): Three Months Ended March 31, Net income attributable to Bio-Rad, as reported $ 30.3 $ 26.5 Currency translation adjustments Other post-employment benefits adjustments net of tax of $0 for the three months ended March 31, 2009 Net unrealized holding losses on available-for-sale investments net of tax effect of $0 and ($1.3) million for the three months ended March 31, 2009 and 2008, respectively Total comprehensive income (loss) $ (18.1) $ 103.2 15 SEGMENT INFORMATION Information regarding industry segments for the three months ended March 31, 2009 and 2008 is as follows (in millions): Life Clinical Other Science Diagnostics Operations Segment net sales $ Segment profit $ Segment results are presented in the same manner as we present our operations internally to make operating decisions and assess performance. Net corporate operating expense consists of receipts and expenditures that are not the primary responsibility of segment operating management. Interest expense is charged to segments based on the carrying amount of inventory and receivables employed by that segment. The following reconciles total segment profit to consolidated incomebefore taxes (inmillions): Three Months Ended March 31, Total segment profit $ 44.2 $ 42.2 Foreign exchange gains (losses) Net corporate operating, interest and other expense not allocated to segments Other income (expense), net Consolidated income before taxes $ 43.2 $ 39.4 LEGAL PROCEEDINGS We are party to various claims, legal actions and complaints arising in the ordinary course of business. We do not believe, at this time, that any ultimate liability resulting from any of these matters will have a material adverse effect on our results of operations, financial position or liquidity. However, we cannot give any assurance regarding the ultimate outcome of these lawsuits and their resolution could be material to our operating results for any particular period, depending upon the level of income for the period. 16 SUBSEQUENT EVENT On April 30, 2009, we acquired 955 of the remaining 1,000 shares of DiaMed Holding AG, held by multiple noncontrolling shareholders. Their interests have been recorded as noncontrolling interests on the consolidated balance sheet as of March 31, 2009. Based on April 30, 2009 foreign exchange rates, approximately $30 million was paid to these shareholders under the terms of the original purchase agreement dated October 1, 2007. The acquisition of the noncontrolling shares will be accounted for as an equity transaction. Item 2. Managements Discussion and Analysis of Results of Operations and Financial Condition This discussion should be read in conjunction with the information contained in both our Consolidated Financial Statements for the year ended December 31, 2008 and this report for the quarter ended March31, 2009. Other than statements of historical fact, statements made in this report include forward looking statements, such as statements with respect to Bio-Rads future financial performance, operating results, plans and objectives that involve risk and uncertainties. Forward-looking statements generally can be identified by the use of forward-looking terminology such as, believe, expect, may, will, intend, estimate, continue, or similar expressions or the negative of those terms or expressions. Such statements involve risks and uncertainties, which could cause actual results to vary materially from those expressed in or indicated by the forward-looking statements. We have based these forward looking statements on our current expectations and projections about future events. However, actual results may differ materially from those currently anticipated depending on a variety of risk factors including among other things: changes in general domestic and worldwide economic conditions; our ability to successfully develop and market new products; our reliance on and access to necessary intellectual property; our ability to successfully integrate any acquired business; our substantial leverage and ability to service our debt; competition in and government regulation of the industries in which we operate; and the monetary policies of various countries. We caution you not to place undue reliance on forward-looking statements, which reflect an analysis only and speak only as of the date hereof. We undertake no obligation to publicly update or revise any forward looking statements, whether as a result of new information, future events, or otherwise except as required by Federal Securities law. Overview. We are a multinational manufacturer and worldwide distributor of Life Science research and Clinical Diagnostics products. Our business is organized into two primary segments, Life Science and Clinical Diagnostics, with the mission to provide scientists with specialized tools needed for biological research and clinical diagnostics. We sell more than 8,000 products and services to a diverse client base comprised of scientific research, healthcare, education and government customers worldwide. We manufacture and supply our customers with a range of reagents, apparatus and equipment to separate complex chemical and biological materials and to identify, analyze and purify components. Because our customers require replication of results in manufacturing processes, research experiments and diagnostic tests, much of our revenues are recurring. Approximately 34% of our year-to-date 2009 consolidated net sales are from the United States and approximately 66% are international sales largely denominated in local currency with the majority of these sales in Euros, Swiss Franc, Yen and British Sterling. As a result, our consolidated sales expressed in dollars benefit when the U.S. dollar weakens and suffer when the dollar strengthens in relation to other currencies. Currency fluctuations contributed to the decrease in our consolidated sales expressed in U.S. dollars in the current quarter ended March31, 2009. 17 The market for reagents and apparatus remains good while growth rates have slowed due to both public and private grant funding being more measured. The market for large capital equipment has slowed, as many pharmaceutical and biotechnology customers delayed or reduced their capital spending. Bio-Rad is generally less impacted by trends in capital spending as lower priced reagents and apparatus comprise more than 70% of product sales. The following shows gross profit and expense items as a percentage of net sales: Three Months Ended Year Ended March 31, December Net sales % % % Cost of goods sold Gross profit Selling, general and administrative expense Product research and development expense, excluding purchased in-process research and development Net income attributable to Bio-Rad Critical Accounting Policies and Estimates As previously disclosed in our Annual Report on Form 10-K for year ended December 31, 2008, we have identified accounting for income taxes, valuation of long-lived and intangible assets and goodwill, valuation of inventories, valuation of investments, warranty reserves, allowance for doubtful accounts and litigation reserves as the accounting policies and estimates critical to the operations of Bio-Rad. For a full discussion of these policies, please refer to our Form 10-K for the year ended December 31, 2008. We have expanded our disclosure regarding our critical accounting policies and estimates relating to goodwill and long-lived assets. Valuation of Goodwill and Long-lived Assets Goodwill represents the excess of the cost over the fair value of net tangible and identifiable intangible assets of acquired businesses. Goodwill amounts are assigned to the reporting units based upon the amounts allocated at the time of their respective acquisition, adjusted for subsequent significant transfers of business between reporting units. We assess the impairment of goodwill annually in the fourth quarter or whenever events or changes in circumstances indicate that the carrying value may not be recoverable. There was no indication of impairment in the first quarter of 2009. We perform the impairment tests of goodwill at our reporting unit level, which is one level below our reporting segments. The goodwill impairment test consists of a two-step process. The first step of the goodwill impairment test, used to identify potential impairment, compares the fair value of a reporting unit to its carrying value, including goodwill. If the fair value of the reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired, and the second step of the impairment test is not required. The second step, if required, compares the implied fair value of the reporting unit goodwill with the carrying amount of that goodwill. The implied fair value of goodwill is determined in the same manner as the amount of goodwill recognized in a business combination is determined. The fair value of a reporting unit is allocated to all of the assets and liabilities of that unit (including any unrecognized intangible assets) as if the reporting unit had been acquired in a business combination and the fair value of the reporting unit was the price paid to acquire the reporting unit. If the carrying amount of the reporting units goodwill exceeds its implied fair value, an impairment charge is recognized in an amount equal to that excess. 18 We use projected discounted cash flow models to determine the fair value of a reporting unit. The discounted cash value projected for goodwill may be different from the fair value that would result from an actual transaction between a willing buyer and a willing seller. Projections such as discounted cash flow models are inherently uncertain and accordingly, actual future cash flows may differ materially from projected cash flows. Management judgment is required in developing the assumptions for the discounted cash flow model. These assumptions include revenue growth rates, profit margins, future capital expenditures, working capital needs, expected foreign currency rates, discount rates and terminal values. We estimate future cash flows using current and long-term high level strategic financial forecasts. These forecasts take into account the current economic environment. The discount rates used are compiled using independent sources, current trends in similar businesses and other observable market data. Changes to these rates might result in material changes in the valuation and determination of the recoverability of goodwill. For example, an increase in the discount rate used to discount cash flows will decrease the computed fair value. In order to evaluate the sensitivity of the fair value calculations on the goodwill impairment test, we apply a 10% decrease to the fair value of each reporting unit. To validate the reasonableness of the reporting unit fair values, we reconcile the aggregate fair values of the reporting units to the enterprise market capitalization including an implied control premium. In performing the reconciliation we may, depending on the volatility of the market value of our stock price, use either the stock price on the valuation date or the average stock price over a range of dates around the valuation date. We compare the implied control premium to premiums paid in observable recent transactions of comparable companies to determine if the fair values of the reporting units are reasonable. For purposes of recognition and measurement of an impairment loss, a long-lived asset or assets are grouped with other assets and liabilities at the lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities. We assess the impairment of long-lived assets (including identifiable intangibles) whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Factors that we consider important that could trigger an impairment review include: · significant under-performance relative to expected, historical or projected future operating results; · significant changes in the manner of use of the long-lived assets, intangible assets or the strategy for our overall business; · A current expectation that, more likely than not, a long-lived asset will be sold or otherwise disposed of before the end of its previously estimated useful life; and · significant negative industry, legal, regulatory or economic trends. When management determines that the carrying value of long-lived assets may not be recoverable based upon the existence of one or more of the above indicators of impairment, we test for any impairment based on a projected undiscounted cash flow method. Projected future operating results and cash flows of the asset or asset group are used to establish the fair value used in evaluating the carrying value of long-lived and intangible assets. We estimate the future cash flows of the long-lived assets using current and long-term financial forecasts. The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset. If this is the case, an impairment loss would be recognized. The impairment loss recognized is the amount by which the carrying amount exceeds the fair value. 19 Three Months Ended March 31, 2009 Compared to Three Months Ended March 31, 2008 Corporate Results Sales, Margins and Expenses Net sales (sales) in the first quarter of 2009 declined 5.0% to $400.9 million from $422.2 million in the first quarter of 2008. The negative impact to sales from a strengthening U.S. dollar represented a decline of 8.2%. For consolidated Bio-Rad, on a currency neutral basis, first quarter 2009 sales grew 3.2% compared to the first quarter of 2008. Sales growth was generated by the Pacific Rim and United States markets. The Life Science segment sales for the quarter were $140.3 million, down 9.2% or 3.0% on a currency neutral basis, compared to the same period last year. Performance of the Life Science segment was negatively impacted by a general slowness in the research market in the U.S. and Europe. In addition, the timing of the delivery of certain process chromatography products had an adverse impact on the first quarter when compared to the same period last year. Sales across a number of product lines in the Life Science segment performed well during the quarter, in particular the Bio-Plex ® suspension array system assays and our real-time polymerase chain reaction (PCR) instruments and reagents. The Clinical Diagnostics segment reported sales of $257.5 million for the quarter, down 2.3% compared to the first quarter in 2008. On a currency neutral basis, the Clinical Diagnostics segment increased 7.2%. These results reflect continued growth across all product lines, most notable quality control, diabetes, microbiology and blood virus testing products. Performance in this segment also benefited from placements of the BioPlex
